Filed Pursuant to Rule 424(b)3 Registration No. 333-152229 Prospectus of Summit Financial Group, Inc.Proxy Statement of Greater AtlanticFinancial Corp. MERGER PROPOSAL - YOUR VOTE IS VERY IMPORTANT You are cordially invited to attend the special meeting of the shareholders of Greater Atlantic Financial Corp. (“Greater Atlantic”) to be held on September 4, 2008, at10:00 a.m., Local Time, at the Crowne Plaza Tysons Corner, 1960 Chain Bridge Road, McLean, VA.At the special meeting, you will be asked to approve the proposed merger of Greater Atlantic and Summit Financial Group, Inc. (“Summit”).In the merger, for each share of Greater Atlantic common stock that you own, subject to the following limitations and adjustments described more fully below, you will receive the number of shares of Summit common stock equal to $4.00 divided by the average closing price of Summit’s common stock as reported on the NASDAQ Capital Market for the twenty (20) trading days before the closing of the merger (the “Merger Consideration”).The number of shares of Summit common stock that you will receive for each share of Greater Atlantic common stock you own will be determined by the exchange ratio at closing. At the closing, we will determine the exchange ratio by dividing $4.00 by the average closing price of Summit common stock reported on the NASDAQ Capital Market for the twenty (20) trading days prior to closing (the “Average Closing Price”).The exchange ratio is subject to a ceiling, which sets the maximum number of shares that Summit will issue.Under this ceiling, each share of Greater Atlantic common stock will be exchanged for no more than 0.328625 of a share of Summit common stock.Cash will be paid instead of issuing fractional shares of Summit common stock. The Merger Consideration and exchange ratio may be further adjusted based on the value of Greater Atlantic’s shareholders’ equity adjusted at closing.If, at closing, Greater Atlantic’s shareholders’ equity, as adjusted to exclude (a) accumulated other comprehensive income or loss and (b) the effect of removing the benefit of net operating loss carryforwards from the net deferred tax assets (the “Adjusted Shareholders’ Equity”), is less than $4,213,617 (which equals Greater Atlantic’s Adjusted Shareholders’ equity at March 31, 2008 and is referred to as the “Benchmark Equity”), then the aggregate value of the merger consideration will be reduced one dollar for each dollar that the Adjusted Shareholders’ equity is less than the Benchmark Equity.For purposes of determining Adjusted Shareholders’ equity at closing, the Adjusted Shareholders’ Equity will be increased by the actual monthly operating losses, up to $250,000 per month, incurred by Greater Atlantic after March 31, 2008 and before September 1, 2008, the fees accrued or paid to Greater Atlantic’s financial advisor, and the fees accrued or paid to Greater Atlantic’s legal counsel up to $150,000. The Merger Consideration and exchange ratio will also be adjusted based on any additional provisions to Greater Atlantic’s loan loss allowance.If Summit’s due diligence results in a determination by Summit, with the concurrence of independent accountants retained by Greater Atlantic to review this determination, that additional provisions should be made to Greater Atlantic’s allowance for loan losses, then the Merger Consideration will be reduced dollar for dollar by the amount of the additional provisions.In calculating the amount of the Merger Consideration reduction, specific reserve reductions may be used to offset losses from other loans to determine the amount of provisions needed to the allowance for loan losses. Because of the uncertainties relating to value of Greater Atlantic’s shareholders equity at closing and whether any adjustments will be required to be made to Greater Atlantic’s loan loss allowance, there can be no guarantee that you will receive shares of Summit stock equal to $4.00 for each share of Greater Atlantic common stock. We expect the merger to be tax-free with respect to the shares of Summit common stock that you receive.You may have to recognize income or gain for tax purposes for the cash in lieu of fractional shares of Summit common stock you receive in the merger. The merger proposal is described in this proxy statement/prospectus.We encourage you to read this entire document carefully, including the “Risk Factors” section beginning on page 14. Your board of directors recommends that you vote for the merger.We need your vote to complete the merger.Whether or not you plan to attend the special meeting, please complete, sign and date the enclosed proxy card and return it promptly in the enclosed envelope.If you neither return your card nor vote in person or if you abstain from voting, the effect will be to vote against the merger. You should obtain current market quotations on shares of Summit common stock, which is listed on the NASDAQ Capital Market under the symbol “SMMF.”Greater Atlantic common stock is quoted on the Pink Sheets under the symbol “GAFC.PK.” Carroll E. Amos President and Chief Executive Officer Greater Atlantic Financial Corp. An investment in Summit common stock in connection with the merger involves certain risks and uncertainties.See “Risk Factors” beginning on page 14 of this proxy statement/prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities to be issued in the merger or determined if this proxy statement/prospectus is truthful or complete.It is illegal to tell you otherwise. The securities to be issued in the merger are not savings or deposit accounts, deposits or other obligations of any bank or banking association, and are not insured by the Federal Deposit Insurance Corporation or any other federal or state governmental agency. This proxy statement/prospectus is dated August 4, 2008, and is expected to be first mailed to shareholders on or about August 7, 2008. ADDITIONAL INFORMATION This document incorporates important business and financial information about Summit from other documents filed with the Securities and Exchange Commission that have not been included in or delivered with this document.You may read and copy these documents at the SEC’s public reference facilities.Please call the SEC at 1-800-SEC-0330 for information about these facilities.This information is also available at the Internet site the SEC maintains at http://www.sec.gov.See “Where You Can Find More Information” on page 85. You also may request copies of these documents from Summit.Summit will provide you with copies of these documents, without charge, upon written or oral request to: Summit Financial Group, Inc. 300 North
